DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,075,404 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a method for producing a solid electrolyte comprising, among other things, stirring a slurry comprising lithium sulfide and phosphorus sulfide in a hydrocarbon solvent in a reaction vessel, circulating the slurry through a pipe by a pump, wherein the stirring and the circulating are carried out in an apparatus comprising the reaction vessel and the connecting pipe connected to the pump and the reaction vessel.
The closest prior art includes the following:
Hama (JP 2010-040511) discloses a wet milling process for producing sulfide-based solid electrolyte using a raw material composition including at least Li2S and P2S5 and a liquid including hydrocarbons (Title, Abstract, [0018], [0042], [0047], Fig. 1).  However, Hama is not available as prior art and does not further teach or suggest the method including a circulating step via connecting pipe with a pump.
	Ota et al. (WO 2009/047977) discloses a method for producing lithium ion conductive solid electrolyte comprising a step for bringing lithium sulfide and phosphorus sulfide into contact with each other in a hydrocarbon solvent (Title, Abstract).  However, Ota fails to teach or suggest the method including a circulating step via connecting pipe with a pump.
	Morimoto et al. (JP H11-134937) discloses an ion conductive sulfide glass that is manufactured by mechanical milling (see Title, Abstract).  However, Morimoto fails to teach or suggest a wet process involving a hydrocarbon solvent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        5/6/2022